Holmes, J.,
dissenting. A policy of insurance is essentially a contract between the insurance carrier and its insured. The terms of such policy which form the body of the contract should be supported by the courts if such terms are clear and unambiguous, are lawful, and are not contrary to public policy. I find the terms of this policy to meet all of these criteria.
An “insured” is defined in the instant policy as:
“(1) the first person named in the declarations and while residents of his household, his spouse and the relatives of either;
“(2) any other person while occupying an insured motor vehicle; and
“(3) any person, with respect to damages he is entitled to recover because of bodily injury to which this coverage applies sustained by an insured under (1) or (2) above.”
Under the terms of this policy, Laurie Sexton, appellee’s minor daughter, could not herself have recovered any *438damages for her injury because she was not an “insured”; she did not reside in appellee’s household nor was she occupying her father’s insured vehicle at the time of the accident.
Second, the daughter could not recover under definition (2) as an “insured” in that she was not occupying an insured motor vehicle at the time of the accident.
Third, the father may not recover in a derivative action on the insurance policy in reliance upon definition (3) of “insured” because bodily injury had not been sustained by an “insured” under definitions (1) or (2).
The Court of Appeals erroneously held that despite the clear wording of this policy the uninsured motorist statute, R. C. 3937.18, required the company to cover this derivative claim of the father.
The risk area intended to be covered by the policy is the family unit living in the same household. To judicially extend that coverage to include members of the family who are residing in places far distant from the named insured policyholder is broadening the contract of insurance beyond the intent of the parties and, in so doing, enlarging the umbrella of coverage without the attendant consideration by way of a premium paid for such added area of risk.
I would find that such a limitation of coverage in an uninsured motorist provision of the insurance policy is not unreasonable and not against public policy. Accordingly, I would reverse the Court of Appeals.
Locher and Krupansky, JJ., concur in the foregoing dissenting opinion.